A petition for rehearing was filed in this case and granted, and the same was pending when there was a change in the membership of the court.
The original opinion herein was rendered on January 16, 1946, Smith v. State, 81 Okla. Cr. 412, 165 P.2d 381, and a dissenting opinion on the same date. A concurring opinion was rendered on March 11, 1946, reported in 81 Okla. Cr. 412,167 P.2d 83.
On the hearing of the motion for rehearing, the majority of the court as it is now constituted, ordered the former opinions withdrawn and have filed the above opinion. I am unable to agree with the conclusion reached in the opinion this day filed. Instead of writing a dissenting opinion, I am referring to the original opinion prepared by myself in this case,81 Okla. Cr. 412, 165 P.2d 381, and the concurring opinion of Judge Thomas H. Doyle, 81 Okla. Cr. 412, 167 P.2d 83, above mentioned, and asking that they be referred to in the81 Okla. Cr. 412, as my dissenting opinion in this case.